i          i      i                                                                 i    i     i




                                 MEMORANDUM OPINION

                                         No. 04-10-00154-CR

                                        Joe Anthony LUERA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008CR7117
                             Honorable Mary D. Román, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Joe Anthony Luera filed a notice of appeal seeking to appeal from a sentence imposed on

November 10, 2008. The judgment was in accordance with Luera’s plea bargain agreement, and the

record does not contain a trial court’s certification showing Luera has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH